Citation Nr: 0216332	
Decision Date: 11/14/02    Archive Date: 11/25/02	

DOCKET NO.  00-12 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1970 to 
November 1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1990 rating decision by the 
Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO), which found that the veteran had not 
submitted new and material evidence to reopen a previously 
denied claim of entitlement to service connection for 
multiple sclerosis.  


FINDINGS OF FACT

1.  Service connection for multiple sclerosis was denied by 
an unappealed RO rating action in May 1990.  

2.  Evidence received subsequent to the May 1990 rating 
decision is either cumulative or it does not bear directly 
and substantially upon the subject matter now under 
consideration (i.e., whether multiple sclerosis was incurred 
in or aggravated by service, or can be presumed to have been 
incurred therein); and when considered with all the evidence 
both old and new, it has no significant effect upon the facts 
previously considered.


CONCLUSION OF LAW

The evidence received since the May 1990 rating decision that 
denied the veteran entitlement to service connection for 
multiple sclerosis, which is final, is not new and material 
and the claim for this benefit is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a) (1998 & 
2001); 20.302 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that the recently enacted law and its 
implementing regulations essentially eliminate the 
requirement for a claimant to submit evidence of a well-
grounded claim, and provides that VA will assist claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5107(a) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) 
(2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which course, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA would 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b) (2002).  

In this case, the record reflects that the veteran has 
received the degree of notice, which is contemplated by law.  
In this regard, in the appealed rating decision, the 
statement of the case and correspondence with the veteran, 
the veteran and his representative have been notified of laws 
and regulations governing the veteran's request to reopen his 
claim for service connection for multiple sclerosis and the 
reasons for the determination made regarding his application.  
Moreover VA has informed the veteran by correspondence of the 
evidence needed to be submitted by him to prevail on his 
claim and has made reasonable efforts to obtain all available 
relevant records identified by the veteran.  There is 
essentially no identified evidence that has not been 
accounted for, and the veteran and his representative have 
been provided with opportunities to submit additional 
argument and evidence.  

Thus, on review of the record the Board is satisfied that the 
veteran has received adequate notice, and that the 
information and evidence necessary for a fair adjudication of 
the issue on appeal has been properly developed and 
associated with the claims file.  Therefore, the adjudication 
of this appeal without further development or remand to the 
RO poses no risk of prejudice to the veteran.  See e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, 
the veteran's request to reopen a previously denied claim of 
entitlement to service connection for multiple sclerosis is 
ready for appellate review.  

New and Material Evidence

At the outset, the veteran is seeking to reopen a claim for 
entitlement to service connection for multiple sclerosis, 
which was previously denied by the RO in May 1990.  In August 
1998, the veteran filed an application requesting that this 
claim be reopened. Thus, the veteran's application to reopen 
that claim was initiated prior to August 29, 2001, the 
effective date of the amended § 3.156 which redefines the 
term "material evidence" for the purpose of determining if 
a previously denied claim can be reopened.  Compare 38 C.F.R. 
§ 3.156(a) (2002), with 38 C.F.R. § 3.156(a) (1998 & 2001).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the claimant applies, unless the Congress provided 
otherwise or permitted the Secretary to do otherwise, and the 
Secretary does so.  See Marcoux v. Brown, 9 Vet. App. 289 
(1996) (citing Karnas v. Derwinski, 1 Vet. App. 308 (1991)); 
see also 66 Fed. Reg. 37,953, VAOPGCPREC 11-97 (1997).  
Notably, however, the Secretary of VA has specifically 
provided that the amendments of 38 C.F.R. § 3.156 will be 
applicable to all claims filed on or after August 29, 2001.  
As a result, the amended version of 38 C.F.R. § 3.156 does 
not apply to the veteran's August 1998 application to reopen, 
which is discussed below.  

In May 1990, the RO denied service connection for multiple 
sclerosis because there was no evidence that the veteran 
either incurred or aggravated a neurologic disorder while on 
active duty, and because there was no evidence that a 
compensably disabling multiple sclerosis was manifested 
within seven years of the veteran's separation from active 
duty.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  Since the 
veteran did not appeal this adverse determination by the RO, 
it became final based on the evidence then of record.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302.  

With respect to a claim, which has been finally disallowed, 
the laws and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  "New and material" evidence for purposes of this 
appeal, is defined as evidence not previously submitted, 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).  

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) 
(per curiam) (holding that the "presumption of credibility" 
doctrine as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge and continues 
to be a binding precedent).  The Board is required to give 
consideration to all the evidence received since the last 
disallowance of his claim on any base.  In this case the RO 
decision in May 1990.  See Hickman v. West, 12 Vet. App. 247, 
251 (1999).  

Service connection is warranted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Furthermore, where a 
veteran served continuously for 90 days or more during a 
period of war or during peacetime service after December 3, 
1946, and multiple sclerosis becomes manifest to a degree of 
10 percent within seven years from the date of termination of 
such service, it will be presumed to have been incurred in 
service, even though there is no evidence of the disease 
during the period of service.  This presumption may be 
rebutted by affirmative evidence to the contrary.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The evidence on file at the time of the May 1990 rating 
decision consisted of the veteran's service medical records, 
copies of records of evaluation and treatment rendered to him 
by private physicians between August 1985 and November 1987, 
a report of a VA examination afforded the veteran in March 
1988, and a summary report of his hospitalization in August 
1989 at a VA Medical Center in Washington, D.C.  

The veteran's service medical records are negative for any 
complaints, findings and/or diagnosis of multiple sclerosis.  
The private clinical records include a report of an October 
1987 magnetic resonance imaging of the veteran's brain, which 
was interpreted to be suggestive of a diagnosis of multiple 
sclerosis.  Moreover, when examined by VA in March 1988, the 
veteran reported that he was injured when struck by a car in 
1985 and said since that time he has been experiencing give 
away and numbness of the entire left lower extremity and 
slowly progressing weakness in that limb.  Following a 
physical examination, the examiner concluded that the 
veteran's left lower limb weakness and impaired sensation 
seems more likely related to his multiple sclerosis.  

The veteran's August 1989 VA hospitalization summary noted 
that the veteran has a history of multiple sclerosis, 
diagnosed in 1986 after experiencing symptoms attributable to 
multiple sclerosis beginning in 1970, which included 
dysarthria, diplopia, bladder dysfunction, and weakness in 
the left leg.  During the course of this hospitalization the 
veteran was treated for a left lower extremity swelling 
diagnosed as deep venous thrombosis brought on by the use of 
a lower left leg brace.  

On the basis of the evidence described above, the RO in May 
1990 determined that that the veteran's multiple sclerosis 
was not demonstrated to have been incurred in or aggravated 
by service or manifested to a compensable degree within seven 
years after his service separation such as to establish a 
presumption of incurrence therein.  

The evidence submitted since the May 1990 rating decision 
consists of VA outpatient treatment records and diagnostic 
imaging reports compiled between August 1988 and May 1994, 
summaries of VA hospitalizations in December 1995, February 
1996 and October 1998, and statements from the veteran in 
support of his claim.  The medical records show that the 
veteran received evaluation and treatment for symptoms 
referable to his multiple sclerosis, as well as VA 
hospitalization for polysubstance dependence, and was 
diagnosed has having multiple sclerosis in the mid-1980's 
(1985 and/ or 1986).  Specifically, while a June 1994 VA 
progress note indicates that the veteran was diagnosed with 
multiple sclerosis in 1985, that same progress note indicates 
that it was questionable as to whether the veteran had 
decreased vision in the left eye in 1970, noting that there 
was no clear history of optic neuritis or waxing and waning 
of symptoms.  These records do not, however, when viewed in 
the aggregate, tend to indicate that the veteran's multiple 
sclerosis had its onset during service, or that this 
currently diagnosed disease was manifested within the seven-
year presumptive period.  Instead, they merely reflect that 
the veteran currently suffers from multiple sclerosis, for 
which he has continued to receive treatment subsequent to the 
diagnosis in the mid-1980's.  Hence, it is well to observe 
that the United States Court of Appeals for Veterans Claims 
(the Court) has held that records of treatment many years 
after service that do not indicate in any way that the 
conditions are service connected are not new and material 
upon which a claim can be reopened.  See, e.g., Cox v. Brown, 
5 Vet. App. 95 (1993).  

The veteran's statements are essentially to the effect that 
his multiple sclerosis began in service.  However, the 
veteran's hypothesizing as to the etiology of his multiple 
sclerosis particularly if not supported by any medical 
authority are of no probative value.  Thus, while to some 
extent they are new they are not material evidence.  Lay 
assertions or medical causation cannot serve as a predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  

Accordingly, the Board concludes that the evidence since the 
May 1990 rating decision is not "new and material" as 
contemplated by 38 C.F.R. § 3.156(a) (1998 & 2001), and 
provides no basis to reopen the veteran's claim for 
entitlement to service connection for multiple sclerosis.  
The appeal is denied.  


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for multiple 
sclerosis, the appeal is denied.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

